                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

C.D.A., a minor child, and Mr. A.,         :
his father; and E.A.Q.A., a minor child,   :
and Mr. Q., his father,                    :      Civil Action No. 5:21-cv-00469
                                           :
       Plaintiffs,                         :
                                           :
                       v.                  :
                                           :
The United States of America,              :
                                           :
       Defendant.                          :

                                           ORDER


       AND NOW, this 3rd        day of September        , 2021, upon consideration of the

United States of America’s unopposed motion to voluntarily withdraw its motion to dismiss

(Doc. No. 14), it is hereby ORDERED that the motion is GRANTED. The motion is hereby

marked as voluntarily withdrawn without prejudice to the United States’ right to refile its

motion to dismiss once this case is no longer held in abeyance.




                                                  BY THE COURT:


                                                   /s/ Edward G. Smith
                                                  ___________________________________
                                                  HONORABLE EDWARD G. SMITH
                                                  Judge, United States District Court
